FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN STURGEON,                           No. 13-36165
                 Plaintiff-Appellant,
                                            D.C. No.
                 v.                      3:11-cv-00183-
                                              HRH
HERBERT FROST, in his official
capacity as Alaska Regional Director
of the National Park Service; GREG          ORDER
DUDGEON; ANDEE SEARS; DAVID
BERNHARDT, Secretary of the
Interior; DAVID VELA, in his official
capacity as Acting Director of the
National Park Service; THE
NATIONAL PARK SERVICE; THE
UNITED STATES DEPARTMENT OF THE
INTERIOR,
               Defendants-Appellees.



   On Remand from the United States Supreme Court

                Filed November 1, 2019

      Before: Jerome Farris, Dorothy W. Nelson,
      and Jacqueline H. Nguyen, Circuit Judges.
2                   STURGEON V. FROST

                          ORDER

    Appellant John Sturgeon’s request for action is
GRANTED. In light of the Supreme Court’s decision in
Sturgeon v. Frost, 139 S. Ct. 1066 (2019), the opinion of this
Court dated October 2, 2017, 872 F.3d 927, is VACATED
and judgment is entered REVERSING the district court’s
judgment. We remand this case to the district court with
directions to enter judgment in favor of Sturgeon consistent
with the Supreme Court’s opinion.

    REVERSED and REMANDED.